Title: From James Madison to Isaiah Thomas, 12 October 1820
From: Madison, James
To: Thomas, Isaiah


                
                    Montpellier (Virga). Ocr. 12. 1820
                
                J. Madison presents his respects to Mr. Thomas, with his acknowledgments for the copy of the Transactions of the American Antiquarian Society, and his best wishes for the success of an Institution, the valuable objects of which are so well explained and recommended in the early pages of the Volume.
            